I dissent with respect to the deductibility of funeral expenses from the entire community estate. In the cases cited on the point, it seems clear that, primarily at least, the decedent's half of the community estate is chargeable with such expenses. By analogy, it would seem to follow that, for the purpose of computing the inheritance tax, such expenses should be deducted from decedent's share of the community estate.
With balance of the decision I concur — since the court has heretofore decided that the amount of the *Page 80 
estate tax paid to the Federal government is deductible.
MILLARD, C.J., and STEINERT, J., concur with BLAKE, J.